UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     PATRICK TANGYE MBI,                             DOCKET NUMBER
                  Appellant,                         DA-315H-13-2151-I-1

                  v.

     DEPARTMENT OF HOMELAND                          DATE: August 13, 2014
       SECURITY,
                 Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Patrick Tangye Mbi, Allen, Texas, pro se.

           Shawn Webb, Dallas, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his probationary termination appeal for lack of jurisdiction. Generally,
     we grant petitions such as this one only when:          the initial decision contains
     erroneous findings of material fact; the initial decision is based on an erroneous

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2        Effective July 29, 2012, the appellant received a career-conditional
     appointment to a competitive service position as an Immigration Services Officer,
     GS-1801-09, with the agency. Initial Appeal File (IAF), Tab 6 at 22. The agency
     terminated the appellant, effective July 26, 2013, for misconduct, specifically for
     harassing and using profanity toward an individual filing an application with the
     agency. Id. at 11-12, 14.
¶3        In a timely filed appeal, the appellant alleged that the agency failed to
     accommodate his disability when he experienced a relapse of Post-Traumatic
     Stress Disorder and that the agency lacked sufficient evidence to substantiate the
     harassment charge.     IAF, Tab 1 at 3.       In her acknowledgment order, the
     administrative judge informed the appellant that there was a question of whether
     the Board had jurisdiction over his appeal because of his probationary status.
     IAF, Tab 2 at 2. The administrative judge explained that the appellant might have
     Board appeal rights if he met the definition of an employee under 5 U.S.C.
     § 7511(a)(1)(A)(i) or (ii). Id. at 2-5. The administrative judge further advised
     the appellant of the limited appeal rights for some probationary employees in the
     competitive service and those serving in the first year of a Veterans Recruitment
                                                                                            3

     Appointment under 5 C.F.R. §§ 307.105, 315.806.            Id. at 2-5.   The appellant
     failed to respond; the agency moved to dismiss the appeal for lack of jurisdiction.
     IAF, Tab 5 at 4-5. To ensure that the appellant was given sufficient notice of his
     burden to establish jurisdiction, the administrative judge issued a second order in
     which she provided even more detailed instructions regarding the appeal rights of
     probationary employees. IAF, Tab 7 at 2-4. The appellant responded to this
     order; however, he failed to provide any new arguments that would support his
     allegation that the Board had jurisdiction over his appeal. 2 IAF, Tab 9 at 1.
¶4         The administrative judge issued an initial decision dismissing the appeal for
     lack of jurisdiction, without holding the requested hearing. 3 IAF, Tab 10, Initial
     Decision (ID) at 1. The administrative judge found that the appellant failed to
     nonfrivolously allege that he qualified as an employee under either prong
     of 5 U.S.C. § 7511(a)(1)(A) because he failed to allege that he had more than 1
     year of federal civilian service or that he was not a probationer at the time of his
     termination.   ID at 3-5.    In addition, the administrative judge found that the
     appellant failed to nonfrivolously allege jurisdiction under 5 C.F.R. § 315.806
     because he failed to allege that he was terminated either for pre-appointment
     reasons or based on partisan political reasons or marital status. ID at 4-5. The
     administrative judge found that, in the absence of an otherwise appealable action,

     2
       On September 18, 2013, the Board received the appellant’s response to the jurisdiction
     orders and the agency’s motion to dismiss. IAF, Tab 9. The agency filed the pleading
     on the appellant’s behalf. Id. Although the appellant failed to properly serve the
     pleading on the Board, the Board received it prior to the September 19, 2013 deadline
     established by the second order. Id.; IAF, Tab 7 at 4. Nevertheless, the administrative
     judge did not consider the response in her initial decision. ID at 2-3. Because it was
     timely filed, the Board now considers this response and finds it to have no effect on the
     outcome of this appeal. Therefore, the administrative judge’s failure to consider it is
     harmless error. See Panter v. Department of the Air Force, 22 M.S.P.R. 281, 282
     (1984) (an adjudicatory error that is not prejudicial to a party’s substantive rights
     provides no basis for reversal of an initial decision).
     3
       Absent nonfrivolous allegations by an appellant, there is no right to a hearing on the
     threshold issue of jurisdiction. See Campion v. Merit Systems Protection Board,
     326 F.3d 1210, 1215 (Fed. Cir. 2003).
                                                                                      4

     the Board lacked jurisdiction over the appellant’s claims of discrimination and
     harmful procedural error. ID at 5.
¶5         On review, the appellant makes four contentions; however, only one
     argument relates to Board jurisdiction. First, the appellant argues that the Board
     has jurisdiction because he meets “the definition of employee, despite [his]
     probationary status” and the jurisdictional requirements set forth in 5 C.F.R.
     § 315.806. Petition for Review (PFR) File, Tab 1 at 1. The appellant further
     argues that the evidence does not support the harassment charge, and he attempts
     to supplement the record with new evidence obtained from his cell phone
     company of phone logs of his calls. Id. at 3. The appellant also argues that the
     agency gave him insufficient notice of and opportunity to respond to the charges
     against him prior to his termination.    Id.   Finally, the appellant reasserts his
     claims of discrimination on the basis of disability, sex, and veteran status. Id.
     at 3, 6.
¶6         The Board’s jurisdiction is not plenary; it is limited to those matters over
     which it has been given jurisdiction by law, rule, or regulation. Maddox v. Merit
     Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). An appellant with a
     career-conditional appointment may have a statutory right to appeal adverse
     actions to the Board under 5 U.S.C. chapter 75 if he qualifies as an employee
     under 5 U.S.C. § 7511(a)(1)(A)(i) or (ii). McCormick v. Department of the Air
     Force, 307 F.3d 1339, 1342 (Fed. Cir. 2002). Under this provision, an individual
     is an “employee” if he “is not serving a probationary or trial period under an
     initial appointment,” or “has completed 1 year of current continuous service
     under other than a temporary appointment limited to 1 year or less.” 5 U.S.C.
     § 7511(a)(1)(A)(i)-(ii); Dooley v. Department of Veterans Affairs, 112 M.S.P.R.
     110, ¶ 6 (2009). On review, the appellant admits he was a probationer and offers
     no further argument that he has any prior creditable federal service. PFR File,
     Tab 1 at 1. Thus, there is no reason to disturb the administrative judge’s finding
     that the appellant was not an employee under 5 U.S.C. § 7511(a)(1)(A).
                                                                                           5

¶7         Regarding the appellant’s claim that he has a right to appeal under 5 C.F.R.
     § 315.806, that regulation does provide limited appeal rights to probationers.
     Tarr v. Department of Veterans Affairs, 115 M.S.P.R. 216, ¶ 10 (2010).
     However, the appellant’s mere statement that “I’m certain that I meet the
     requirement[s] [of] 5 C.F.R. §§ 315.805 or 315.806,” PFR File, Tab 1 at 1, does
     not satisfy his burden to nonfrivolously allege jurisdiction, see Coleman v.
     Department of the Army, 106 M.S.P.R. 436, ¶ 9 (2007) (determining that pro
     forma allegations are insufficient to satisfy the nonfrivolous standard).
¶8         As the administrative judge correctly indicated in her jurisdictional orders,
     probationers who are not employees under 5 U.S.C. § 7511 may appeal a
     termination for post-appointment reasons to the Board only if the termination is
     based on partisan political reasons or marital status or a termination for reasons
     arising prior to the employee’s appointment, if it was not effected in accordance
     with 5 C.F.R. § 315.805. 5 C.F.R. § 315.806(b)-(c); Merian v. Department of the
     Navy, 107 M.S.P.R. 221, ¶ 4 (2007). Because the appellant failed to make any
     allegation that he was terminated for pre-appointment reasons, he is not entitled
     to the process afforded by 5 C.F.R. § 315.805, and he cannot establish Board
     jurisdiction under 5 C.F.R. § 315.806(c).        Additionally, because the appellant
     failed to allege that he was discriminated against for partisan political reasons or
     marital status, he does not meet the jurisdictional requirements of 5 C.F.R.
     § 315.806(b). Therefore, there is no cause to disturb the administrative judge’s
     finding   that   the   appellant   failed   to   nonfrivolously   allege    jurisdiction
     under 5 C.F.R. § 315.806.
¶9         As to the appellant’s remaining arguments, the fact that he is a veteran,
     while significant to some matters before the Board, does not establish jurisdiction
     over his probationary termination appeal.         Additionally, the Board need not
     address the argument that the agency’s harassment charge is unsupported by the
     evidence because it relates to the merits of the appellant’s termination and is
     immaterial to the issue of Board jurisdiction.       See Kellum v. Veterans Affairs
                                                                                        6

      Administration, 2 M.S.P.R. 65, 67 (1980) (finding that the sufficiency and
      propriety of the agency’s misconduct allegation concerns substantive issues that
      are immaterial to the appeal, unless the Board has jurisdiction over the
      probationary termination). Consequently, the Board also need not decide whether
      to allow the appellant to supplement the record on review with new evidence.
      See id.
¶10         Therefore, we agree with administrative judge that the appellant failed to
      nonfrivolously allege jurisdiction, and we find that the probationary termination
      appeal was properly dismissed on that basis.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

            The court must receive your request for review no later than 60 calendar
      days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
      27, 2012). If you choose to file, be very careful to file on time. The court has
      held that normally it does not have the authority to waive this statutory deadline
      and that filings that do not comply with the deadline must be dismissed. See
      Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the federal law that gives you this right. It is found in
      Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
      Dec. 27, 2012). You may read this law as well as other sections of the United
      States    Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
                                                                                7

Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court’s “Guide for Pro Se Petitioners and
Appellants,” which is contained within the court’s Rules of Practice, and Forms
5, 6, and 11.
      If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.